 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDDenmac Corporation d/b/a The Ramada InnandHotel,Motel,Restaurant and Club EmployeesUnion,Local 750, a/w Hotel & Motel Employeesand Bartenders InternationalUnion,AFL-CIO.Case 23-CA-3070April 22, 1969DECISION AND ORDERBY MEMBERS BROWN, JENKINS,AND ZAGORIAOn September 24, 1968, Trial Examiner John F.Funke issued his Decision in the above-entitledproceeding finding that the Respondent had engagedinan unfair labor practice by having a petitionprepared for the decertification of the Union herein,by encouraging its circulation, and by offering toprovideanattorneyto institute decertificationproceedings. The Trial Examiner recommended thattheRespondent cease and desist therefrom, as setforth in the attached Trial Examiner's Decision, butfound that the violation did not warrant the postingof the usual notice. The Trial Examiner also foundthat the Respondent had not engaged in certainotherallegedunfairlaborpracticesandrecommended that these allegations be dismissedfrom the complaint. Thereafter, the General Counselfiled exceptions to the Trial Examiner's Decisionand a supporting brief Thereupon, the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this proceeding, and herebyadoptsthefindings,conclusions,andrecommendations, as modified below.'The Trial Examiner failed to recommend the posting of the usualNotice after concluding that the Respondent did not in the true senseinstigate the filing of the petition, that the issue is moot since the petitiondied aborning,and that the posting of the notice might revive the issue ofan earlier 8(a)(3) violation which was affirmed by the Board on June 25,1968.We agree with the Trial Examiner'sconclusion that the Respondentviolated Section 8(a)(i) of the Act by preparing the petition,encouragingHopper to have it signed,and by offering to provide an attorney to processitBased upon this conclusion,we, unlike the Trial Examiner, find that theRespondent did instigate the filing of the petition;but even were this notthe case, Respondent's encouragement of and assistance in the preparationand filing of the petition would warrant the posting of a notice The factthat the petition died aborning does not in our view adequately eliminatethe adverse effect the Respondent's conduct might have had on employeesorganizational activities protected by Section 7 of the Act And the issue isnot moot merely because the petition did not succeed The posting of theNoticewould serve a preventive as well as a remedial purposeORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Denmac Corporation d/b/a The Ramada Inn,Beaumont, Texas, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Preparing or having prepared on its behalf anypetition for decertification of theHotel,Motel,Restaurant and Club Employees Union, Local 750,or any other labor organization, delivering any suchpetition to any of its employees, encouraging any ofitsemployees to circulate or sign any such petition,and offering to provide an attorney to process anysuch petition.(b) In any like or related manner, interfering with,restraining, or coercing employees in the exercise ofrightsguaranteed in Section 7 of the NationalLabor Relations Act, as amended.2.Take the following action which the Boardfinds will effectuate the purposes of the Act.(a)Post at its motor hotel and restaurant inBeaumont, Texas, copies of the attached noticemarked "Appendix."' Copies of said notice, onforms provided by the Regional Director for Region23, shall, after being duly signed by the Company'srepresentative,bepostedbytheCompanyimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, inconspicuousplaces,includingallplaceswherenoticestoemployeesarecustomarilyposted.Reasonable steps shall be taken by the Company toinsure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLaborRelations Board and in order to effectuate thepolicies of the National Labor RelationsAct, asamended,we hereby notify our employees that:WE WILLcease and desist from preparing or havingprepared any petition for decertification of Hotel,Motel,Restaurant and Club Employees Union, Local750, a/w Hotel & Motel Employees and BartendersInternationalUnion,AFL-CIO,or any other labororganization,delivering it to any employee, encouragingany employee to circulate or sign it, and offering toFurthermore,the posting of the Notice would not tend to "revive" theissue of the prior 8(aX3) violation,theRespondent not having compliedwith the Board'sOrder therein'In the event the Order is enforced by a decree of the United StatesCourt ofAppeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the UnitedStatesCourtofAppealsEnforcing an Order."175 NLRB No 77 THE RAMADA INN475provide an attorney to process any such petitionWE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed them by Section 7 of the NationalLabor Relations Act, as amended.DatedByDENMAC CORPORATIOND/B/A THE RAMADA INN(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas 77002,Telephone 713-228-4296TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner Upon a charge filedJuly 8, 1968, by Hotel, Motel, Restaurant and ClubEmployees Union, Local 750, herein the Union, againstDenmac Corporation d/b/a The Ramada Inn, herein theRespondent, the General Counsel issued complaint datedJuly 26, 1968,alleging12 instances of violation of Section8(a)(1) of the Act on the part of Respondent.'The answer of Respondent denied the commission ofany unfair labor practices.This proceeding, with all parties represented, was heardby me at Beaumont, Texas, on September 12. Briefs andoral argument were waived by the parties.Upon the entire record in this case and from myobservation of the witnesses while testifying, I make thefollowingFINDINGS ANDCONCLUSIONSITHE BUSINESS OF THE RESPONDENTRespondent is a Texas corporation having its principalplace of business at 1295 N. 11th Street, Beaumont,Texas, where it operates a motor hotel and restaurant.During a representative 12-month period it receivesrevenues in excess of $500,000 from its operations Duringthe same period it receives goods valued in excess of$1,000 shipped to it directly from places outside the Stateof Texas.Respondent is engaged in commerce within the meaningof the Act.IILABOR ORGANIZATION INVOLVEDThe Unionisa labor organization within the meaningof the Act.The complaintwas amendedat the hearingto allege another violationof Section8(a)(1)III.THE UNFAIR LABOR PRACTICESA The TestimonyWilliam H. Hopper testified that he had been employedby Respondent for 5 or 6 years as bell captain and that hewas a member of the Union.'In June 1968' Hopper went to the office of Ben H.Roberts, Respondent's manager, and told him he thoughthe (Hopper) was going to get out of the Union.' Robertsreplied that the decision was up to him. Two or three dayslater he again told Roberts he was going to get out andRoberts told him he could not advise him adding, "If youwant to get out, get out." Four or five days later Robertsasked him if he still wanted to get out and Hopperaffirmed his decision Roberts told him he could get out ifhe wanted to.Shortly after this third conversation Roberts broughthim a paper (G.C. Exh. 2) and told him if he wanted toget out to get it signed and that if all the members signed"we will get a lawyer." The preamble read:We, the undersigned employees of the DenmacCorporation, d/b/a Ramada Inn hereby allege that theHotel,Motel, Restaurant and Club Employees Union,affiliatedwithHotel and Restaurant Employees andBartenders International Union, AFL-CIO is no longerthe exclusive bargaining representative of employees oftheabove company, and we authorize.torepresentusinpetitioningtheNationalLaborRelationsBoard to decertify said union as ourrepresentative.Below the preamble, which was typewritten, were linesfor the signature of the employees and the date ofsigning.After receiving this petitionHopper told three otheremployees about it but did not ask them to sign it andnever signed it himself. Roberts later asked him, some twoor three times, how he was coming along with the petitionand Hopper told him it was slow.Wilma Leger, employed by Respondent as a waitress,testified that she was an officer of the Union and alsounionsteward and that some time in June Hopperapproached her and asked her if she had ever thoughtabout getting out of the Union. She told him she did notthink it possible because she thought she would be fired ifshe got out of the Union. She also learned of the petitionfrom Hopper.' Later she had a conversation with Robertsinwhich he said he had heard she was afraid she wouldlose her job if she "did anything like this." He told hershe would have her job whether she did anything "like thisor not." She did not accept Robert's assurance because hewas leaving. Later had a conversation with DonaldMcGregor, Jr., Respondent is owner and president, in thecoffee shopand inthe presence of Mulligan, the newmanager,and Roberts The conversation was not relatedto the Union in any way, but to the ownership of thecoffee shop and to the hours worked by the waitresses.The day before he left, however, Roberts told her that hehad given a paper to Hopper and that if theyall signed itMulligan would get them a lawyer.'The Union was certified as collective-bargaining agent of the employeesfollowing an election held May 1967, and a collective-bargaining contractwas in effect at the time of the hearing(Resp Exh 1)'Unless otherwise noted all dates refer to 1968'Roberts was manager until the end of June 1968'Hopper told her he had gotten the petition from Roberts 476DECISIONSOF NATIONALLABOR RELATIONS BOARDTheGeneralCounselalsoofferedtestimonybyemployees Alice Julun, Ann Wilhelm, Gladys Wilson, andJeanetteRobertson to support other allegations of thecomplaint. I find the testimony of these witnesses falls soshort of establishing any violation of Section 8(a)(l) thatitdoes not merit discussionAs to the petition, Ben Roberts testified that in JuneHopper came to him and told him he was sick and tiredof the Union and had not paid his dues for 4 monthsRoberts told him he would have to get out as he hadgotten in, by an election and that he would have tocirculate a petition and get it signed by one-third of theemployees to get an election Later Hopper came to hisoffice and asked for the petition and asked what wouldhappen to him and "the principles" in the Union if theydid get rid of the Union. He also told Roberts he wantedto see Mr. McGregor about it.Subsequently Hopper met with Roberts and McGregorinRoberts'officeRoberts told Hopper he had thepetition, asked him if he wanted it and when he said hedid Roberts gave it to him in the presence of McGregor.Roberts testified that McGregor told Hopper that he didnot care whether the employees were Union or not, thatRespondent wanted qualified people. McGregor testifiedthat allHopper said was that he wanted the paper andthat when he got it he left without any discussion withhim (McGregor).authorityThis is a time-honored violation of Section8(a)(1).THE REMEDYHaving found that Respondent engaged in an unfairlabor practice I shall recommend that it cease and desisttherefromIdo not believe the violation found herein warrants theposting of the usual notice. Respondent did not instigatethe filing of the petition in the true sense, it acted inresponse to Hopper's request for information as to how toget out of the Union This, apart from Roberts' inquiry ofHopper as to how he was coming along and his advisingLeger, on the day he was leaving, of the effect of thepetition, was the extent of Respondent's unlawful conduct.The petition died aborning and the issue is now moot.Under these circumstances the posting of a notice, ratherthan contributing to the continued peaceful relationshipbetweenpartieswho have achieved a bargainingrelationshipmight rather serve to revive an issue nowseemingly dormant.'Upon the basis of the foregoing findings andconclusions and upon the entire record in this case, Imake the following-CONCLUSIONS OF LAWB ConclusionsIfind it unnecessary to resolve the divergence intestimony between Roberts and Hopper as to where thedelivery of the petition took place. In any event Robertsdid have the petition prepared for Hopper and I acceptthe testimony of both Hopper and Leger that Roberts toldthem Respondent would get them a lawyer when thepetitionwassigned.Bypreparingthepetition,encouraging Hopper to have it signed and by offering toprovide a lawyer to process decertification Respondentunlawfullyparticipated in revocation of the Union's1.By preparing a petitionfor thedecertification of theUnion herein,by encouraging its circulation and offeringto provide a lawyer to institute decertification proceedings,Respondent violated Section 8(a)(1) of the Act.2.The aforesaid unfair labor practice is an unfair laborpractice within the meaning ofthe Act.[Recommended Order omitted from publication.]This recommendation is made after considerationof theBoard'sdecisioninDenmac Corporationd/b/aTheRamadaInn,172 NLRB No25, in whichtheBoard found Respondentguiltyof an unfair laborpractice